DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Initial Office Action Summary
This is the initial Office action for application 17/140564 filed 01/04/2021.
Claims 15-28 are currently pending and have been fully considered.
Claims 1-14 and 29-38 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 11/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KIM (CA 2822841).
KIM teaches a device for breaking up a fresh and hot coke charge in a receiving trough having mobile plate segments, the coke charge being conveyed to a quenching tower.  
KIM teaches on paragraph 2 that a coke oven chamber is present and charged with coal for carbonization to form coke.
The coke is then pushed into the receiving container of a quenching car.
The coke is transported from the quenching car to a quenching tower.
The quenching car is taught in paragraph 34 to be carried by wheels on rails (train cars).
The quenching car is taught in paragraph 3 to comprise a receiving chamber.  The receiving chamber is taught to comprise structural members.  The structural members are taught in paragraph 10 to produce an uneven surface (one or more uneven surfaces having a base and one or more raised portions extending from the base).
Regarding claim 16, KIM teaches in paragraph 13 that the structural members include conical embodiments.  
Regarding claims 17-18, KIM does not explicitly teach one or more ramps at between 90 and 180 degrees.
It is noted that an angle of 180 degrees would be flat.  
KIM teaches in paragraph 13 that structural members include wedges and an angle between 90 and 180 degrees would include any wedges.
Regarding claim 20, KIM does not explicitly teach that the uneven surface is mounted to a coke oven.  
However, there is no reason to believe that the coke oven could not be attached to the receiving chamber.
Mounting the coke oven would be a matter of design choice.  
Regarding claims 20-23, KIM teaches on paragraph 2 that a coke oven chamber is present and charged with coal for carbonization to form coke.
The coke is then pushed into the receiving container of a quenching car.
The coke is transported from the quenching car to a quenching tower.
(train cars).
It is noted that the claims are directed toward a system and a car with wheels on rails would be construed as a hot car, a quench car, and/or a train car as long as it is capable of being one.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.
Regarding claims 24-25, KIM teaches a coke oven that can treat coal.
KIM does not explicitly state whether to coal was stamp charged or not.
However, it has been established a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 26, KIM et al. teach in paragraph 21 that coke is transferred from modern coke ovens into the receiving chamber across an offset that overcomes a difference between 20-400 nm.

Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KIM (CA 2822841) as applied to claims 15-26 above, and further in view of VELMIN et al. (U.S. 4391674).
Regarding claims 27-28, the above discussion of KIM et al. is incorporated herein by reference.
KIM et al. does not seem to explicitly a tailgate kick plate.
However, VELMIN et al. teach a coke delivery device that comprises a swingable chute for guiding coke from a coke oven through a coke rack into a quench car.  
It would be obvious to one of ordinary skill in the art to use the swingable chute that VELMIN et al. teach to push the coke from a coke oven into the quench car taught in KIM et al. 
The motivation to do so can be found in the abstract of VELMIN et al. wherein VELMIN et al. teach that the chute allows for speaking of coke when the 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM (CA 2822857) teaches a contrivance for breaking up a fresh and hot coke in a receiving chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771